




Exhibit 10.1.5










FIFTH AMENDMENT TO
THE TAUBMAN REALTY GROUP LIMITED PARTNERSHIP
1992 INCENTIVE OPTION PLAN


(As Amended and Restated Effective as of September 30, 1997)




WHEREAS, THE TAUBMAN REALTY GROUP LIMITED PARTNERSHIP (the “Company”) has
adopted and maintains The Taubman Realty Group Limited Partnership 1992
Incentive Option Plan (as Amended and Restated Effective as of September 30,
1997) (the “Plan”); and


WHEREAS, pursuant to Section 8.1 of the Plan, the Compensation Committee of the
Board of Directors of Taubman Centers, Inc. (the “Compensation Committee”) has
the authority to amend the Plan; and


WHEREAS, the Compensation Committee desires to amend the Plan to clarify the
consequences on outstanding Incentive Options of the declaration of an
extraordinary cash distribution.


NOW, THEREFORE, the Plan is hereby amended, as follows:


1.Section 4.3 of the Plan is hereby amended to read as follows:


“4.3    Adjustments. In the event of any change in the Units of Partnership
Interest by reason of merger, or by reason of a division or combination of Units
of Partnership Interest, or otherwise, the number and kind of Units of
Partnership Interest which may thereafter be optioned and sold under the Plan,
the number and kind of Units of Partnership Interest subject to option and
outstanding Option Agreements, and the Exercise Price per Unit of Partnership
Interest, shall be appropriately adjusted in a manner consistent with such
change, as the Compensation Committee may deem equitable. In the event of an
extraordinary cash distribution with respect to the Units of Partnership
Interest (defined as a distribution of cash per Unit of Partnership Interest in
excess of the sum of the monthly, ordinary distributions per Unit of Partnership
Interest for the prior twelve (12) months), the Compensation Committee shall
issue substitute Option Agreements to the holders of outstanding Incentive
Options, with revised exercise prices and/or revised numbers of Units of
Partnership Interest subject to option, as the Compensation Committee may deem
equitable.”
2.Except as expressly set forth herein, the terms and provisions of the Plan
shall continue unmodified and are hereby confirmed and ratified.


3.This Fifth Amendment shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns.


4.This Fifth Amendment shall be governed by and construed in accordance with the
laws of the State of Michigan.






--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned has executed this Fifth Amendment as of the
date written below.
                    


TAUBMAN REALTY GROUP,
a Delaware limited partnership


By:    Taubman Centers, Inc.


Its:    Managing General Partner


By:    /s/ Robert S. Taubman
                    
Its:    President and Chief Executive Officer    


Date:    October 3, 2014






